Appellant was convicted of a simple assault, and fined in the sum of $10. Appellant was a school teacher. The injured boy was his pupil — 17 years old. He carried a small bottle of brandy cherries to the school and divided it among the other pupils, and was punished therefor by appellant. The boy counted aloud the blows as they were given, until he had received sixty-three, and *Page 173 
then ceased to count, whereupon appellant gave him three more. Appellant stated, that he whipped him with his right hand until it was numbed, and then changed to his left, and intended to continue the whipping as long as the counting continued, or he was worn out. The boy was much bruised and stiff from the beating. While the law does not attempt to define any method of controlling refractory pupils, it declares that the punishment inflicted shall be moderate. Certainly the punishment here inflicted can not be so regarded. Nor can the proposition be maintained, that a teacher has the right to whip a pupil as long as he appears unsubdued. In controlling the pupil he can not exceed the limit fixed by the statute, which is that the correction must be moderate, and a punishment may greatly exceed this limit without subduing the spirit or endurance of the pupil upon whom it is inflicted.
The facts of the case justify the verdict of the jury, and it is affirmed.
Affirmed.
Judges all present and concurring.